                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


  H. JEFFREY BAKER,                                             No. 3:18-cv-01792 (MPS)
        Plaintiff,

          v.                                                    December 5, 2019

  MICHAEL BZYDRA, et al.,
       Defendants.


                             RULING ON MOTION TO DISMISS

       Plaintiff H. Jeffrey Baker is the “ex-president and owner” of CT 102 LLC, which “has

been dissolved under Connecticut law.” Compl., ECF No. 1 ¶ 5. He has sued Michael Bzdyra,

the Commissioner of the Connecticut Department of Motor Vehicles (“DMV”); Michelle

Givens, a “presenter/prosecutor of cases” at the DMV; and James Quinn, a Hearing Officer at the

DMV. These State employee defendants (the “State Defendants”) are sued in their individual

and official capacities. He has also sued Mark Goldman, who allegedly filed a complaint against

CT 102 LLC with the DMV. Plaintiff alleges that, at a DMV hearing concerning Goldman’s

complaint, Goldman, apparently with the collusion of Givens, introduced a “fraudulent” tow slip

as an exhibit. Id. ¶ 9. He alleges that although Quinn, the hearing officer, recused himself after

Plaintiff filed an attorney disciplinary grievance against him, Givens, the “presenter/prosecutor,”

did not, and colluded with Goldman “to force” Plaintiff to “settle the case at an amount of money

greater than the law permits by use of these fraudulent documents.” Id. ¶¶ 8–9. He alleges that

“[t]he hearing continued despite evidence of fraud which was offered before the [h]earing and

presented to the DMV” by Plaintiff. Id. ¶ 1. He attaches to his complaint letters his lawyer sent to

two local police departments alleging that Goldman had “fabricated a tow slip [at the DMV

hearing] in order to increase the alleged damages he is attempting to collect regarding” the DMV

                                                 1
case. Compl. Exs. A–B, ECF No. 1 at 8-9. Plaintiff claims that all of this conduct violated his

Fourteenth Amendment rights to “equal justice under the law.” Compl., ECF No. 1 ¶ 32. The

complaint seeks declaratory and injunctive relief, compensatory and punitive damages, and

attorneys’ fees.

       The State Defendants move to dismiss for lack of subject matter jurisdiction, arguing that

the plaintiff lacks standing and that the money damages claims brought against them in their

official capacities are barred by the Eleventh Amendment. ECF No. 21. They also move to

dismiss on grounds of qualified immunity and absolute immunity as well as on the ground that

the complaint fails to state a claim. Id. Defendant Goldman joins in the State Defendants’

motion. ECF No. 22. I GRANT the motion to dismiss for the reasons set forth below.

                                          DISCUSSION

       I assume familiarity with the complaint and briefs supporting and opposing the motion to

dismiss, including the portions of the underlying DMV record attached to the Defendants’

motion to dismiss, which I consider only for background purposes and not for the truth of any

statements made in those documents. I also accept all the factual allegations of the complaint as

true for purposes of deciding the motion to dismiss.

       First, the plaintiff lacks standing, which is a prerequisite to this Court’s subject matter

jurisdiction. Among other things, standing requires that the plaintiff have suffered an injury.

Plaintiff fails to plead facts suggesting that he has. He alleges that Goldman’s complaint to the

DMV was filed against CT 102 LLC, which is not a party to this action. Compl., ECF No. 1 ¶ 9.

Plaintiff alleges that he is the “ex-president and owner of” CT 102 LLC. Id. ¶ 5. This is

insufficient to allege standing. Under Connecticut law, “a limited liability company is a distinct

legal entity whose existence is separate from its member . . . . It has the power to sue or to be



                                                  2
sued in its own name . . . . A member or manager, however, may not sue in an individual

capacity to recover for an injury based on a wrong to the limited liability company.” Padawer v.

Yur, 142 Conn. App. 812, 817 (Conn. App. 2013) (dismissing action for lack of standing where

plaintiff sued in individual capacity under contract made by limited liability company of which

plaintiff was sole member). The Second Circuit has applied a similar principle in cases

involving corporations and shareholders. See, e.g., Rand v. Anaconda-Ericsson, Inc., 794 F.2d

843, 849 (2d Cir. 1986). It does not matter whether, as Plaintiff alleges, the limited liability

company has “dissolved,” because the complaint here alleges that the target of the underlying

DMV complaint by Goldman was the limited liability company and, thus, only it could have

been injured by the introduction of a fraudulent exhibit in the DMV hearing. See, e.g. Houraney

v. Burton & Assocs., P.C., No. 08-CV-2688, 2011 WL 710269, at *1 (E.D.N.Y. Feb. 22, 2011)

(finding that plaintiff lacked standing to sue on behalf of his LLC for injury to the LLC, even

where the LLC had dissolved). And the alleged dissolution of CT 102 LLC would not have

prevented it from bringing this action. See Conn. Gen. Stat. § 34-267a(b)(2)(B) (providing that a

dissolved limited liability company continues after dissolution for the purpose of winding up its

affairs, including “prosecut[ing] … actions and proceedings, whether civil, criminal or

administrative”). To the extent the complaint alleges an injury at all, it alleges that the injury

was incurred by CT 102 LLC, not Plaintiff. The complaint must therefore be dismissed for lack

of subject matter jurisdiction under Rule 12(b)(1).

       Second, even if the LLC were substituted as the plaintiff (which Plaintiff has not

requested, even after reviewing and responding to the Defendants’ motion to dismiss), the Court

would still have to dismiss the official capacity claims for damages against the State Defendants

under Rule 12(b)(1) because they are barred by the Eleventh Amendment. And the Court would



                                                  3
have to dismiss the remaining claims under Rule 12(b)(6) because they fail to state a claim under

the standards set forth in Ashcroft v. Iqbal, 556 U.S. 662 (2009).

        With respect to Defendant Goldman, the complaint asserts no claim against him. See

Compl., ECF No. 1 ¶¶ 18–25, 31–34 (asserting count one against Bzdyra, Count Two against

Quinn, and Count Four against Givens; the complaint includes no count three or any other

counts).

        With respect to Bzdyra, the Commissioner, the complaint fails to plead facts suggesting

his personal involvement, as required for Section 1983 liability. The only act attributed to

Bzdyra is that he “has failed to cancel.” Compl., ECF No. 1 ¶ 19. Even if the Court construes

this as an allegation that Bzdrya “has failed to cancel the hearing,” there is no allegation that

Bzdrya knew of the hearing or was involved in it in any way, let alone that he knew an exhibit

introduced at the hearing was fabricated. In any event, failing to cancel a hearing, without more,

did not violate the federal rights of CT 102 LLC and is therefore not actionable under Section

1983.

        Finally, with respect to Quinn and Givens, both enjoy absolute immunity for the actions

alleged in the complaint. The complaint accuses Quinn, the hearing officer, of “agreeing to go

forward with a fraudulent exhibit that was actually entered and marked as a full exhibit,” and

“refusing to postpone or dismiss the hearing.” Id. ¶ 23. These actions were taken in Quinn’s

capacity as a hearing officer, and Quinn is thus absolutely immune from liability for them, even

if he acted in bad faith. Durant v. New York City Hous. Auth., No. 12-CV-00937, 2012 WL

928343, at *2 (E.D.N.Y. Mar. 19, 2012) (noting that “absolute judicial immunity has been

further applied to non-federal administrative hearing officers” and citing cases); Mireles v. Waco,

502 U.S. 9, 11 (1991) (noting that “judicial immunity is not overcome by allegations of bad faith



                                                  4
or malice”). As a “presenter/prosecutor” at DMV who is being sued because she allegedly knew

“that a fraudulent document was placed into evidence at a hearing she participated in” and

“covered up the fraud,” Compl., ECF No. 1 ¶ 33, Givens enjoys a similar immunity. Butz v.

Economou, 438 U.S. 478, 515 (1978) (“We also believe that agency officials performing certain

functions analogous to those of a prosecutor should be able to claim absolute immunity with

respect to such acts.”); Burns v. Reed, 500 U.S. 478, 487 (1991) (prosecutor enjoyed absolute

immunity for actions related to his appearance as lawyer for state in probable-cause hearing,

including examining witness and successfully supporting application for search warrant).

                                          CONCLUSION

         Accordingly, the complaint is dismissed and the Clerk is instructed to close this case.

         IT IS SO ORDERED.



                                                            /s/
                                                      Michael P. Shea, U.S.D.J.

Dated:          Hartford, Connecticut
                December 5, 2019




                                                  5
